DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 9 June 2021, no claims are amended, new, or canceled per Applicant’s request. Therefore, 1-15 is/are presently pending in the application, of which, claim(s) 1, 6, and 11 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised 112 rejection of claims 1-15 is maintained.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 11 (and correspondingly their dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as filed does not reasonably convey possession of “curating disassociated data based on ontology and metadata analysis, thus yielding curated data”.  The specification mentions “recursively curated” data (0011 and 0021), effectively reiterates the claim limitation (0013, 0049, and Figure 5 step 500), and discloses “curated data” in numerous other places (0051, 0053, 0056, 0057, 0059, and 0062); However, nowhere does the specification disclose how curating disassociated data is done beyond the broad and vague 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scriffignano et al. (U.S. PGPub No. 2014/0101124 A1) (hereinafter Scriff) in view of Kothuri et al. (U.S. Patent No. 6,470,344 B1) (hereinafter Kothuri).

As per claim 1, Scriffignano teaches a method (0015) comprising: 
curating disassociated data based on ontology and metadata analysis, thus yielding curated data (Scriffignano at Abstract, 0015, 0021, 0045, 0061, and 0116); 
transforming said curated data in accordance with transition rules, thus yielding dynamically clustered associated information (Scriffignano at 0052, 0065, 0089, and 0091); 
attributing said dynamically clustered associated information into data [], thus yielding attributed data (Scriffignano at 0059 and 0061); 
constructing derived observations from said attributed data (Scriffignano at 0006 and 0043); and 
delivering said attributed data and said derived observations to downstream consuming applications (Scriffignano at 0013 and 0117).

But Scriffignano does not appear to explicitly disclose: attributing said dynamically clustered associated information into data in expandable dimensions, thus yielding attributed data. (Emphasis added).
However Kothuri does teach this. Kothuri at column 1 lines 54-63 and column 2 lines 1-13 describes what may be multi-dimensional and multi-attribute data are and their significance. Kothuri at column 3 lines 25-43 describes how to implement storage of this data from linear (one-dimensional) data. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Kothuri into the invention of Scriffignano in order to attribute the dynamically clustered associated information into data in expandable dimensions, thus yielding attributed data. This would have been clearly advantageous as it would allow the system and users of the system to better understand and work with data that has relations in multiple dimensions. The combination hereinafter SK.

As per claim 6, SK teaches a system (0015) comprising: 
a processor (0108); and 
a memory (0108) that contains instructions that are readable by said processor, to cause said processor to perform operations of:
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claim 11, SK teaches a tangible storage device (See Scriffignano at claim 22) comprising: 
instructions that are readable by a processor (see Scriffignano at claim 22), to cause said processor to perform operations of: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claims 3, 8, and 13, SK teaches the method of claim 1, further comprising: modifying said transition rules in response to said derived observations, thus yielding a change in said transition rules (Scriffignano at 0012 and 0037; see also Scriffignano at 0052, 0065, 0089, and 0091).

As per claims 4, 9, and 14, SK teaches the method of claim 3, further comprising: reevaluating said attributed data in said transforming operation, in response to said change in said transition rules (Scriffignano at 0032, 0037, 0081, 0089, and 0091).

As per claims 5, 10, and 15, SK teaches the method of claim 3, further comprising: 
performing a data hygiene operation on said curated data, in response to said change in transition rules (0020, 0061, and 0037); and 
re-executing said transforming, said attributing, and said constructing (0013, 0032, and 0080).

Claims 2, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scriffignano in view of Kothuri as applied to claims 1, 6, and 11 above, and further in view of Chigurupati (U.S. PGPub No. 2016/0117702 A1) (hereinafter Chigurupati).
As per claims 2, 7, and 12, SK teaches the method of claim 1, further comprising: 
recognizing that a data element in said curated data does not meet cluster association requirements, thus yielding unclustered data (0089); 
tagging data in said disassociated data that corresponds to said data element, thus yielding tagged data (0089); and 
re-executing said curating on said tagged data in conjunction with other data elements in said disassociated data (0032).

But SK does not appear to explicitly disclose: tagging, with a temporal metadata attribution indicative of unclustered data, data in said disassociated data that corresponds to said data element, thus yielding tagged data. (Emphasis added). However Chigurupati does teach recognizing and partition or group unclustered data that shares a common temporal attribute. Chigurupati at 0032. Chigurupati makes clear the usefulness of processing this data (Chigurupati at 0017), and the grouping of that data amounts to metadata attribution. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Chigurupati into the combination of SK in order to tag data with a temporal metadata attribution indicative .

Response to Arguments
Applicant's arguments filed 9 June 2021 have been fully considered but they are not persuasive. 
The applicant begins by arguing against the 35 USC 112(a) rejection by quoting numerous passages from the specification and summating that it is sufficiently described by stating, “[d]ata being described as heterogeneous and further clarified as disassociated is directly supportive of the claim. The curation is affected in the embodiment of the invention.” Remarks at pages 2-4. This ignores the central thrust of the rejection, which is that the specification fails to disclose how the applicant envisioned the disassociated data actually being curated based on ontology and metadata analysis to yield curated data. The specification quotations at best provide little more than a use case that amounts to essentially a black box of taking disassociated data (0039) and using semantic clustering (0006), attribution (0048), or adjudication (0055-56) on it, without describing how those might operate on the disassociated data or what data would be yielded. In view of this the applicant’s argument against the 112 rejection is not persuasive and the rejection is maintained.
With regards to the rejections under 35 USC 103, the applicant again quotes numerous passages of the instant specification and Kothuri’s, arguing that Kothuri, “is concerned with the indexing, storing and retrieving of multidimensional data or multi-attribute data. That is, in the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection, Scriffignano at 0059 and 0061 teaches attributing said dynamically clustered associated information into data [], thus yielding attributed data, but does not appear to explicitly disclose that the attributing into data is done in “expandable dimensions”; Kothuri teaches transforming linear data into data having expandable dimensions (Kothuri at column 3 lines 25-43). Thus the combination of references renders the disputed claim limitation obvious, and the applicant’s arguments are considered non-persuasive.
Applicant offers no other arguments beyond arguing allowability for the reasons cited for the independent claim(s) or dependence upon said claims.  These arguments are considered met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165